Citation Nr: 0417304	
Decision Date: 06/29/04    Archive Date: 07/13/04

DOCKET NO.  02-14 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a variously 
diagnosed psychiatric disorder, to include post-traumatic 
stress disorder (PTSD) and depression.  

2.  Entitlement to service connection for a sinus disorder.  

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for a low back 
disorder.

4.  Entitlement to a rating in excess of 50 percent for 
bilateral pes planus.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1978 to July 1982.  These claims come before the Board 
of Veterans' Appeals (Board) on appeal from a March 2002 
rating decision by the Waco, Texas, Regional Office (RO) of 
the Department of Veterans Affairs (VA).  In the rating 
decision the RO noted service connection had been previously 
denied for a low back disability but denied service 
connection for such disorder on de novo review.  Although the 
RO adjudicated this issue on the merits, the Board is 
required to determine whether new and material evidence has 
been presented when a claim has been previously disallowed 
based upon the same factual basis.  Barnett v. Brown, 83 F.3d 
1380, 1384 (Fed. Cir. 1996).  For this reason, the Board has 
characterized this issue as stated.

This appeal, in part (issues #1, 2 on the preceding page and 
entitlement to service connection for a low back disorder 
based on de novo review), is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify you if further action is required on your part.


FINDINGS OF FACT

1.  An unappealed rating decision in May 1998 denied service 
connection for a low back condition, finding that a chronic 
low back disability was not treated in service, and that such 
disability was not incurred or aggravated in service.  

2.  Evidence received since the May 1998 rating decision is 
new; tends to show that the veteran has a current back 
disorder that may be related to service; and raises a 
reasonable possibility of substantiating the claim.
3.  The veteran's bilateral pes planus is not shown to be 
more than pronounced in degree of severity, and does not 
present an exceptional or unusual disability picture.


CONCLUSIONS OF LAW

1.  Evidence received since the May 1998 rating decision 
denying service connection for a low back disorder is new and 
material, and such claim may be reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2003).

2.  A rating in excess of 50 percent is not warranted for 
bilateral pes planus.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.71a; Code 5276 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have been published.  See 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  In 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), the United 
States Court of Appeals for Veterans Claims (Court) provided 
guidance regarding the notice requirements mandated by the 
VCAA.  The duty to assist provisions of the VCAA regarding 
scheduling examinations and/or obtaining a medical opinion do 
not apply until a previously denied claim has been reopened.  
38 C.F.R. § 3.159(c)(4)(C)(iii).  [Regulations implementing 
the VCAA also include a new definition of new and material 
evidence.  The new definition applies to claims to reopen 
filed on or after August 29, 2001, and applies in the instant 
case.]  

The Board finds that all pertinent mandates of the VCAA and 
implementing regulations are met.  The veteran was notified 
why her claims were denied in the March 2002 rating decision, 
as well as in an August 2002 statement of the case (SOC).  A 
January 2002 letter (before the rating appealed), while not 
explicitly mentioning the "VCAA," informed the veteran of 
the VCAA's pertinent mandates and of her and VA's respective 
responsibilities in claims development.  

While the January 2002 letter advised the veteran to respond 
in 30 days, it went on to advise her that evidence submitted 
within a year would be considered.  More than two years have 
passed since, and everything submitted by the veteran to date 
has been accepted for the record, and considered.  

Regarding notice content, the veteran was not specifically 
advised to submit everything in her possession pertaining to 
her claims.  Regardless, the January 2002 letter advised the 
veteran what type of evidence, to include VA and private 
medical records, was needed to establish her claims (and by 
inference what she needed to submit, essentially constituting 
the type of notice suggested by the Court, albeit not 
verbatim).  She responded that same month that she had no 
additional evidence to submit.  

Regarding the "duty to assist," the RO has obtained the 
veteran's service medical records and VA and private medical 
records.  VA examinations have been conducted.  The veteran 
has not identified any records outstanding pertinent to the 
matters being addressed.  She is not prejudiced by the Board 
proceeding with the decision below.  See Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004).

Factual Background

The veteran's service medical records show that lumbar strain 
was diagnosed in September 1980.  An undated health record 
shows a diagnosis of acute lumbosacral strain.  X-rays 
revealed partial sacralization at L-5.  She also complained 
of back pain in 1982.  On service separation examination in 
May 1982, spine evaluation was normal.  Pes planus was 
diagnosed in service, and was noted on service separation 
examination.  

A June 1994 VA Medical Certificate includes a diagnosis of 
low back strain.  

On April 1998 VA orthopedic examination, low back pain was 
diagnosed.  X-rays of the lumbar spine revealed mild 
dextroscoliosis.  The veteran also complained of bilateral 
calluses.  Bilateral prominent calluses beneath the fifth 
metatarsal heads were diagnosed.  

Service connection for a "low back" condition was denied by 
the RO in May 1998. The RO found that evidence did not show 
treatment of a chronic low back disability in service, or 
that a low back disability was incurred or aggravated in 
service.  The veteran was notified of this decision in June 
1998, and did not appeal it.

Evidence received since the 1998 rating decision includes an 
August 2001 VA Medical Certificate showing a diagnosis of 
chronic back pain.  An October 2001 VA X-ray was interpreted 
as showing a normal lumbar spine.  

An August 2002 VA podiatry consult note reflects that the 
veteran complained of painful calluses.  A September 2002 VA 
podiatry consult note shows a diagnosis of pes planus with 
late midstance pronation.  She complained of chronic arch 
pain.  

On February 2003 VA feet examination the veteran complained 
of flat feet which collapsed at the talonavicular area.  The 
examiner observed that the veteran tended to have a sliding 
type of gait and walked as if her feet were painful.  The 
veteran indicated that she was more comfortable wearing 
shoes.  The diagnoses included multiple corns and calluses 
associated with flat feet; and flat feet at the talonavicular 
joint, symptomatic with spasm, particularly in the heel cord.  
The heel cord was not tight on either side, giving 5 degrees 
of dorsiflexion and 50 degrees of plantar flexion, equal 
bilaterally.  There were superficial calluses about the 
heels.  Photographs of the feet were taken, and are 
associated with the claims file.

Law and Regulations

Low Back Disorder

Generally, a final VA rating decision may not be reopened and 
allowed, and a claim based on the same factual basis may not 
be considered.  38 U.S.C.A. § 7105(c).  Under 38 U.S.C.A. § 
5108, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  The Federal Circuit has held, 
however, that evidence which is merely cumulative of other 
evidence in the record cannot be new and material even if 
that evidence had not been previously presented to the Board.  
Anglin v. West, 203 F.3d 1343 (2000).

As noted above, 38 C.F.R. § 3.156(a), which defines "new and 
material evidence," was revised, effective August 29, 2001.  
The instant claim to reopen was filed after that date, and 
the new criteria apply.  The revised definition requires that 
evidence raise a reasonable possibility of substantiating the 
claim in order to be considered "new and material," and 
defines material evidence as evidence, which, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
While the appellant was not provided with the revised 
definition of "new and material evidence," the Board finds 
that she is not prejudiced by the decision below.

Bilateral Pes Planus

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from the 
disability being rated in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.

When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.
The veteran's bilateral pes planus is rated 50 percent 
disabling under Diagnostic Code (Code) 5276 of the Rating 
Schedule.  This code provides a maximum 50 percent rating 
when the pes planus is pronounced with marked pronation, 
extreme tenderness of the plantar surfaces of the feet, 
marked inward displacement and severe spasm of the tendo 
achillis on manipulation, not improved by orthopedic shoes or 
appliances.  See 38 C.F.R. § 4.71a.  

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  38 C.F.R. § 4.45 provides 
that consideration be given to weakened movement, excess 
fatigability and incoordination.

The veteran's statements describing her symptoms are 
considered competent evidence.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  However, these statements must be viewed in 
conjunction with the objective medical evidence (as required 
by the rating criteria).  

Analysis

Low Back Disorder

Evidence added to the record since the May 1998 decision is 
new.  It tends to show that the veteran has a chronic low 
back disability.  Together with evidence previously of 
record, i.e., service medical records showing the veteran was 
seen for back complaints in service, it tends to relate to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of doing so.  Hence, it is 
new and material, and the claim of service connection for a 
low back disorder may be reopened.  




Bilateral Pes Planus

As noted, the current 50 percent rating for the veteran's pes 
planus is the maximum schedular rating provided by the Rating 
Schedule, 38 C.F.R. § 4.71a, Code 5276.

The Board is required to take pain and weakness into account 
in rating determinations.  38 C.F.R. §§ 4.40, 4.45(f); see 
also DeLuca, supra.  While the veteran complained of pain on 
recent February 2003 VA examination, findings reported do not 
show loss of function of greater degree than reflected in the 
diagnostic criteria for a 50 percent rating.  In fact many of 
the findings associated with a 50 percent rating are not 
shown.  While midstance pronation was reported, marked 
pronation was not; extreme tenderness was not noted; marked 
inward displacement was not noted; and while spasm was noted, 
it was not described as severe.  Simply stated, functional 
impairment shown is certainly no greater than that warranting 
a 50 percent rating.  

Furthermore, the disability picture presented is neither 
exceptional or unusual so as to render impractical the 
application of the regular schedular standards, and require 
referral for extraschedular consideration 38 C.F.R. § 
3.321(b)(1).  There is no indication in the evidence (and it 
is not alleged) that the bilateral pes planus has required 
frequent hospitalizations or caused marked interference with 
employment.

The preponderance of the evidence is against this claim; 
hence, it must be denied.  



ORDER

The appeal to reopen a claim of service connection for a low 
back disorder is granted.

A rating in excess of 50 percent for bilateral pes planus is 
denied.


REMAND

Regarding the veteran's claims of service connection for PTSD 
and depression, she asserts that she was sexually harassed by 
superiors, including her First Sergent, the entire time she 
was assigned to her unit, and that this brought recollections 
of a childhood rape (at age 13).  The treatment record shows 
a diagnosis of PTSD.  An August 2001 VA medical record shows 
diagnoses of major depressive disorder and PTSD.  The veteran 
noted that she was the victim of harassment while serving 
with the 853 ASA Company, 24th Inf. Div.  Review of personnel 
records on file show that she served with the 853rd ASA in 
1979.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  See 38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. 
App. 128, 139-143 (1997).

If PTSD is based on in-service personal assault, evidence 
from sources other than the veteran's records may corroborate 
the veteran's account of the stressor incident.  Examples of 
such evidence include, but are not limited to:  records from 
law enforcement authorities, rape crisis centers, mental 
health counseling centers, hospitals or physicians; pregnancy 
tests or tests for sexually transmitted diseases; and 
statements from family members, roommates, fellow service 
members, or clergy.  38 C.F.R. § 3.304(f)(3).

Additionally, evidence of behavior changes following the 
claimed assault is a type of relevant evidence that may be 
found in the mentioned sources.  Examples of behavior changes 
that may constitute credible evidence of the stressor 
include, but are not limited to:  a request for a transfer to 
another military duty assignment; deterioration in work 
performance; substance abuse; episodes of depression, panic 
attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  Id.

Furthermore, pertinent provisions of Manual M21-1 
specifically address the types of documentation that may 
corroborate the occurrence of a stressor where the alleged 
stressor event is physical or sexual assault.  See Cohen, 
supra, at 128; M21-1, Part III, Change 49 (February 1996) 
par. 5.14c; see also YR v. West, 11 Vet. App. 393, 399 
(1998).

The law is clear that VA will not deny a PTSD claim that is 
based on in-service personal assault without first advising 
the claimant that evidence from sources other than the 
veteran's service records or evidence of behavior changes may 
constitute credible supporting evidence of the stressor, and 
allowing him/her the opportunity to furnish this type of 
evidence or advise VA of potential sources of such evidence.  
As well, VA may submit any evidence that it receives to an 
appropriate medical or mental health professional for an 
opinion as to whether it indicates that a personal assault 
occurred.  38 C.F.R. § 3.304(f)(3).

In this case the RO has failed to comply with the 
notification requirements in section 3.304(f)(3), and thus, 
the case must be remanded to the RO for such development.  

Concerning the veteran's claim for service connection for a 
sinus disorder, her service medical records show that 
allergic rhinitis was diagnosed in May 1979.  Postservice VA 
medical records include diagnoses of probable allergic 
rhinitis (July 1987) and sinus infection (October 2001).  
Review of the record reveals that she has not been afforded a 
VA examination.  38 C.F.R. § 3.159(c)(4) states that VA will 
arrange for an examination if such is necessary to determine 
a claim, and that an examination is necessary if (summarized) 
(A) There is competent evidence of current disability or 
persistent or recurrent symptoms of a disability, (B) 
Evidence establishes that the veteran suffered an event, 
injury or disease in service, (C) Evidence indicates that the 
claimed disability may be related to the event, injury, or 
disease in service or to another service-connected 
disability.  (emphasis added).  Here, there is competent 
evidence of postservice sinus disability and that the veteran 
suffered from allergic rhinitis in service.  

The reopening of the claim for service connection for a low 
back disorder triggers the duty to assist provisions of the 
VCAA,  which must be met prior to de novo review of the 
claim.  The duty to assist includes obtaining relevant 
medical reports and examinations where indicated by the facts 
and circumstances of the individual case.  

The veteran currently suffers from chronic low back pain.  
She was treated on more than one occasion during service for 
low back complaints, and there is reasonable possibility that 
her current low back disability may be related.  This is a 
medical question best resolved by competent medical opinion. 

While the veteran was afforded a VA orthopedic examination in 
April 1998, the report does not include an opinion as to a 
relationship between her low back complaints/treatment in 
service and her current low back disability.  

In view of the foregoing, the case is REMANDED to the RO for 
the following:

1.  In accordance with the provisions of 
M21-1, Part III, § 5.14, "PTSD Claims 
Based on Personal Assault," the RO 
should send the veteran an appropriate 
stressor development letter.  The 
appellant should also be notified that a 
personal assault in service may be 
corroborated by evidence from sources 
other than service records, as defined in 
38 C.F.R. § 3.304(f)(3).  All specific 
examples of alternative sources of 
evidence listed in section 3.304(f)(3) 
must be included in the notification to 
the veteran, and she should have a full 
opportunity to respond/submit additional 
evidence.

2.  The RO should undertake any further 
development action indicated and make a 
determination as to whether there is any 
credible supporting evidence that the 
veteran was sexually assaulted during 
active service.  A statement of the RO's 
determination should be placed into the 
claims file.

3.  After the development requested above 
is completed, the RO should arrange for 
the veteran to be examined by a 
psychiatrist to determine the nature and 
etiology of her psychiatric disability.  
The examiner should review all pertinent 
medical records in the claims file and 
should state in the examination report 
that such review was performed.  The 
examiner should determine whether the 
veteran has PTSD (under DSM- IV criteria) 
based on a credible/verified stressor.  
If not, the examiner should opine whether 
as likely as not the veteran has any 
psychiatric disorder (other than PTSD, 
such as depression) related to service.  
The examiner should explain the rationale 
for the opinions given.

4.  The RO should also arrange for the 
veteran to be afforded an otolaryngology 
examination to determine whether she has 
a sinus disorder that is related to 
service (and specifically to the allergic 
rhinitis diagnosed in service).  The 
veteran's claims file must be reviewed by 
the examiner in conjunction with the 
examination.  Based on review of the 
record, including service medical records 
and all postservice records and an 
examination of the veteran, the examiner 
should opine whether the veteran has a 
sinus disorder that is as likely as not 
related to service.  The examiner must 
explain the rationale for any opinion 
given.

5.  The veteran should also be scheduled 
for a VA examination by an orthopedic 
specialist to determine the nature and 
etiology of her current low back 
disability.  Her claims file must be made 
available to, and reviewed by, the 
examiner in conjunction with the 
examination.  The examiner should 
determine the correct diagnosis (es) for 
the veteran's current low back disability 
and opine whether, as likely as not, such 
disability is related to her service/low 
back complaints therein.  The examiner 
should explain the rationale for all 
opinions given.

6.  The RO should then readjudicate the 
remaining claims (service connection for 
a low back disorder on de novo review).  
If any continues denied, the veteran and 
her representative should be furnished an 
appropriate supplemental SOC and afforded 
the opportunity to respond.  The case 
should then be returned to the Board, if 
in order, for further appellate review

The purpose of this remand is to assist the veteran in the 
development of her claims.  She has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the RO.  Kutscherousky V. West, 12 Vet. App. 369 
(1999).  These claims must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  



	                     
______________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



